[f8k050316_ex10z1001.jpg] [f8k050316_ex10z1001.jpg]

May 2nd 2016




Bennett J. Yankowitz

President

B4MC Gold Mines, Inc.

3651 Lindell Rd., Suite D565

Las Vegas, NV 89103







Dear Ben:




In accordance with our most recent discussions regarding your company’s desire
to secure additional capital (the “Funds”) and to engage in Business
Combinations (as defined below), this letter agreement (the “Agreement”) shall
serve as our full and complete understanding relative to your engagement of our
firm, PacificWave Partners Limited (“PacificWave”), as financial advisors to
B4MC Gold Mines, Inc. and any of its subsidiaries and affiliates (the
“Company”).  The Company acknowledges that the Funds may be provided through
single or multiple tranche investments consisting of, without limitation, one or
more of the following: conventional debt, convertible debt, secured debt,
participating debt, warrants, equity, preferred equity, equity draw-down
facilities, lines of credit, letters of credit and/or any other forms of
financing (each, an “Investment”).




In consideration of the mutual representations, warranties and covenants
contained herein, and other good and valuable consideration, the sufficiency of
which is hereby acknowledged, PacificWave and the Company hereby agree to the
following terms and conditions:




Role of PacificWave Partners Limited and Independent Contractor Status




1.

The Company hereby engages PacificWave as its exclusive financial advisors (i)
to facilitate introductions to one or more persons, partnerships, corporations
or other entities or groups, satisfactory to the Company, who would be
interested in entering into a Transaction with the Company, as well as such
other consultants and/or professionals as may be necessary or appropriate in
effecting a Transaction and (ii) to assist with structuring and negotiating the
consideration and terms of prospective Business Combinations.  A “Transaction”
shall mean the payment of Funds to the Company by way of any Investment or
Investments.  A “Business Combination” means a merger, exchange of capital
stock, the sale in whole or in part of the Company or any of the Company’s
primary operations or operating assets; any acquisition of more than 10% of the
capital stock or operating assets of another company, or any strategic alliance,
joint venture or other similar business combination.  The Company shall have the
absolute right to refuse to consummate a Transaction or Business Combination for
any reason or no reason.  The Company acknowledges and agrees that PacificWave
and its officers, directors, employees, agents and representatives are not
acting as an agent or broker of the Company or otherwise acting in a fiduciary
capacity on behalf of the Company and are acting solely as an independent
contractor.  PacificWave and its officers, directors, employees, agents, and
representatives shall not be empowered to act for or bind the Company to any
contractual arrangement with any third parties.  The Company acknowledges and
agrees that PacificWave will introduce potential investors and or Business
Combination participants to the Company, but will not solicit any Transaction or
Business Combination, participate in the negotiation or execution of any
Transaction or Business Combination or advise on the merits of any Transaction
or Business Combination.




Term of Engagement




2.

The term of this Agreement shall be for a period of sixty (60) days (the “Term”)
commencing from the date that PacificWave receives a copy of this Agreement
executed by the Company.  PacificWave shall be the exclusive financial advisors
to the Company during the Term.  Thereafter, this Agreement shall renew
automatically for successive terms of sixty (60) days (each, a “Renewal Term”)
unless either party shall give twenty (20) days’ written notice of termination
to the other party before the commencement of any Renewal Term.  Any termination
of this Agreement pursuant to this paragraph 2 shall be without liability of any
character (including, but not limited to, loss of anticipated profits or
consequential damages) on the part of any party thereto, except that the Company
shall remain obligated to pay all fees and expenses provided to be paid by it
specified in paragraphs 3, 4, 5 and 6 of this Agreement.





Page 1 of 12




--------------------------------------------------------------------------------

[f8k050316_ex10z1002.jpg] [f8k050316_ex10z1002.jpg]

Introductions




3.

Prior to the introduction of the Company to any particular investor or Business
Combination participant during the Term, PacificWave will provide the investor’s
or participant’s name (each, a “Named Party”) in writing to the Company for
approval by the Company (a “Name Registration”).  The Company agrees to accept
every potential Named Party that PacificWave submits for Name Registration,
except only (i) where the Company has already had substantive discussions about
an investment in or Business Combination with the Company prior to the execution
of this Agreement with the Named Party or (ii) where the Company in good faith
believes that the Company’s reputation may be harmed by entering into a
Transaction or Business Combination with the Named Party.  If the Company has
already had substantive discussions about an investment in or Business
Combination with the Company prior to the execution of this Agreement with the
Named Party that PacificWave submits for approval, the Company will promptly
disclose the circumstances of the prior introduction and the name of the third
party, if any, having made the introduction to the Company of the Named Party.
 If the Company does not provide its approval or rejection of a Named Party
within 24 hours of PacificWave’s disclosure to the Company of the identity of
that Named Party, then the Company shall be deemed to have approved that Named
Party, and the Named Party shall be the subject of a Name Registration.  The
Company agrees to maintain the confidentiality of each Named Party, unless
disclosure of the Named Party is required by applicable law.




PacificWave Compensation




4.

(a)

As partial consideration for the services to be provided by PacificWave under
this Agreement, the Company shall pay, upon receipt of Funds by the Company from
a Transaction, whether such Transaction was closed during the Term, a Renewal
Term or within two (2) years from the termination of this Agreement, with any
Named Party introduced to or caused to be introduced to the Company by
PacificWave, a cash fee of ten percent (10%) (the “Cash Fee”) of the gross value
of such Transaction.  The Company agrees to wire to PacificWave the Cash Fee
within forty-eight (48) hours of receipt of such Funds by the Company.  




(b)

In the event that all or a portion of the consideration paid in a Transaction is
other than cash, then the value of such non-cash consideration shall be deemed
to be the fair market value of such non-cash consideration on the date such
Transaction is consummated.  In the event the Company refers an investor or
investors to PacificWave during the Term or a Renewal Term and such investor or
investors subsequently participate in a Transaction, PacificWave shall be paid
fifty percent (50%) of the Cash Fee calculated in accordance with paragraph 4(a)
of this Agreement.




(c)

As partial consideration for the services to be provided by PacificWave under
this Agreement, the Company shall pay PacificWave a success commission resulting
from any Business Combination with a Named Partner (the “M&A Fee”), payable upon
the successful completion of a Business Combination, equal to a fixed fee in the
amount of 6% of the Gross Value of the Business Combination, whether closed
during the term of this Agreement or within 12 months from the termination or
expiration thereof. The “Gross Value” of the Business Combination shall be the
aggregate market capitalization as of the closing of the Business Combination,
if the combined entity is publicly traded, or the aggregate fair market
enterprise value of the combined entity, if the combined entity is not publicly
traded. Upon the closing of such a Business Combination, PacificWave’s cash fee
shall be wire transferred within 48 hours of the closing of the Business
Combination, in accordance with wiring instructions provided to the Company.




(d)

In the event that all or a portion of the consideration paid in a Business
Combination is other than cash, then the value of such non-cash consideration
shall be deemed to be the fair market value of such non-cash consideration on
the date such Transaction is consummated.  In the event the Company refers a
Business Combination participant to PacificWave during the Term or a Renewal
Term and such participant subsequently participate in a Business Combination,
PacificWave shall be paid fifty percent (50%) of the M&A Fee calculated in
accordance with paragraph 4(c) of this Agreement.




(e)

The Company agrees to maintain the confidentiality of each Named Party, except
as required by applicable law. For a period of two (2) years from the
termination of this Agreement, the Company will not solicit or enter into any
Transaction or Business Combination with any Named Party without the written
consent of PacificWave and payment to PacificWave of compensation of no less
than the compensation that PacificWave would have received pursuant to the terms
of this Agreement.





Page 2 of 6




--------------------------------------------------------------------------------

[f8k050316_ex10z1003.jpg] [f8k050316_ex10z1003.jpg]

5.

The Company shall also reimburse PacificWave for all out-of-pocket expenses
relating to travel, accommodations, car hires and other reasonable costs
incurred by PacificWave in connection with the services provided to the Company
under this Agreement, provided that such expenses shall not exceed $3,000 in any
thirty (30) day period unless approved in advance by the Company.  All expenses
shall be paid by the Company within five (5) business days of the receipt of an
expense invoice from PacificWave.  When feasible, PacificWave shall have the
Company incur any approved expenditures directly.




Additional or Future Transaction(s) or Business Combination(s))




6.

In the event any Named Party successfully completes a Transaction or Business
Combination subject to the terms of this Agreement, and the same Named Party
completes another Transaction or Business Combination or is a participant in
another Transaction or Business Combination with the Company within two (2)
years from the termination of this Agreement, the Company shall pay PacificWave
an ten percent (10%) cash fee on any and all Funds received by the Company or on
the portion of Funds contributed by such Named Party if part of a group or
syndicate of investors. In the event any Named Party successfully completes a
Business Combination subject to the terms of this Agreement, and the same Named
Party completes another Business Combination or is a participant in another
Business Combination with the Company within two (2) years from the termination
of this Agreement, the Company shall pay PacificWave an six percent (6%) cash
fee based on the Gross Value of the Business Combination.




Company Representations and Warranties




7.

In order to induce PacificWave to enter into this Agreement, the Company hereby
represents and warrants to and agrees with PacificWave as follows:




(a)

All information provided by the Company to PacificWave or to any Named Party
regarding the Company is true and does not omit any material fact necessary to
make such information, in light of the circumstances under which it was
delivered, not misleading.  If during the Term, any event occurs, or any event
known to the Company relating to or affecting the Company shall occur, as a
result of which the information provided to PacificWave or to any Named Party
becomes incorrect or misleading, the Company shall inform PacificWave and any
Named Party of such occurrence within a reasonable period of time.  PacificWave
and its officers, directors, employees, agents and representatives shall have no
responsibility for any information supplied by or on behalf of the Company to
any Named Party, and the Company shall not represent to any person or entity
that PacificWave and/or its officers, directors, employees, agents and
representatives have assumed such responsibility.




(b)

The execution and delivery of this Agreement, and the consummation of the
transactions herein contemplated, and compliance with the terms of this
Agreement will not conflict with or result in a material breach of any of the
terms, conditions or provisions of, or constitute a default under, the Articles
of Incorporation or By-Laws of the Company (in any respect that is material to
the Company), any material note, indenture, mortgage, deed of trust, or other
agreement or instrument to which the Company is a party or by which the Company
or any property of the Company is bound, or to the best of the Company's
knowledge, any existing law, order, rule, regulation, writ, injunction or decree
of any government, governmental instrumentality, agency or body, arbitration
tribunal or court, domestic or foreign, having jurisdiction over the Company or
any property of the Company, which breach would have a material adverse effect
on the business or financial condition of the Company.




(c)

The Company is duly formed, validly existing and in good standing as a
corporation under the laws of its jurisdiction of incorporation.  The execution
and delivery by the Company of this Agreement have been duly authorized by all
necessary action, and this Agreement is the valid, binding and legally
enforceable obligation of the Company, except as enforcement may be limited by
general principles of equity and by bankruptcy and other laws affecting
creditors' rights generally.




(d)

All offerings of securities by the Company shall be conducted in compliance with
all applicable laws, including but not limited to federal, state and other
applicable securities laws.





Page 3 of 6




--------------------------------------------------------------------------------

[f8k050316_ex10z1004.jpg] [f8k050316_ex10z1004.jpg]

Mutual Indemnification




8.

The Company agrees to indemnify and hold harmless PacificWave and each of its
officers, directors, employees, agents and representatives against any losses,
claims, damages or liabilities, joint or several, for which PacificWave or its
officers, directors, employees, agents and representatives may directly or
indirectly become liable in connection with or arising out of the advisory
services that are governed by this Agreement or the offering or sale of
securities of the Company.  Furthermore, the Company shall reimburse any legal
or other expenses reasonably incurred by PacificWave and its officers,
directors, employees, agents and representatives in connection with
investigating or defending against any loss, claim, damage or liability or any
action in respect thereof.  Notwithstanding anything to the contrary contained
herein, the Company shall not be liable hereunder for any loss, claim, damage or
liability resulting from intentional wrongdoing, recklessness, bad faith or
gross negligence of PacificWave and its officers, directors, employees, agents
and representatives.  The indemnity agreement in this paragraph 8 shall, upon
same terms and conditions, extend to and inure to the benefit of each person, if
any, who may be deemed to control PacificWave and to its officers, directors,
employees, agents and representatives and shall survive the termination of this
Agreement.




9.

PacificWave agrees to indemnify and hold harmless the Company and its officers,
directors, employees, agents and representatives against any losses, claims,
damages or liabilities, joint or several, for which the Company or its officers,
directors, employees, agents and representatives may directly or indirectly
become liable in connection with or arising out of the advisory services that
are governed by this Agreement.  Furthermore, PacificWave shall reimburse any
legal or other expenses reasonably incurred by the Company and its officers,
directors, employees, agents and representatives in connection with
investigating or defending against any loss, claim, damage or liability or any
action in respect thereof.  Notwithstanding anything to the contrary contained
herein, PacificWave shall not be liable hereunder for any loss, claim, damage or
liability resulting from intentional wrongdoing, recklessness, bad faith or
gross negligence of the Company and its officers, directors, employees, agents
and representatives.  The indemnity agreement in this paragraph 9 shall, upon
same terms and conditions, extend to and inure to the benefit of each person,if
any, who may be deemed to control the Company and to its officers, directors,
employees, agents and representatives and shall survive the termination of this
Agreement.




Covenants and Obligations of Company




10.

The Company shall make available to PacificWave all information concerning the
business, assets, operations and financial condition of the Company which
PacificWave reasonably requests in connection with the performance of its
services under this Agreement.  PacificWave may rely upon the accuracy and
completeness of such information without independent verification.




11.

In connection with the services to be provided by PacificWave under this
Agreement, PacificWave may receive from the Company information relating to the
Company which is of a confidential and proprietary nature (the "Proprietary
Information"), which may include (without limitation) trade secrets, know-how,
designs, formulas, processes, data and information regarding the Company's
personnel, plans, operations, customers, prices, costs or financial condition.
 Except for appropriate actions related to its activities under this Agreement
by PacificWave and its employees, PacificWave shall not permit any other person
to use the Proprietary Information or disclose to any other person any of the
Proprietary Information, except with the prior written consent of the Company.
 PacificWave shall ensure that the confidentiality of the Proprietary
Information is maintained by its employees, contractors, affiliates and agents.
 Upon termination of this Agreement, any Proprietary Information possessed by
PacificWave, including duplicates, shall be destroyed or delivered to the
Company and shall not be retained, furnished or communicated to any third party
in any form.  The foregoing obligations shall not apply to disclosures of
Proprietary Information required by court order or applicable laws or to
information which, through no wrongful act or inaction or any breach on the part
of PacificWave, has become generally known or available to the public, has been
furnished to PacificWave by a third party as a matter of right and without
restriction on such disclosure, or has been developed independently by
PacificWave.





Page 4 of 6




--------------------------------------------------------------------------------

[f8k050316_ex10z1005.jpg] [f8k050316_ex10z1005.jpg]

Dispute Resolution and Arbitration




12.

The Company and PacificWave agree that any and all disputes arising out of or in
connection with this Agreement shall be resolved solely by confidential binding
arbitration by a panel of three arbitrators in Los Angeles, California,
according to the then current commercial arbitration rules of JAMS and judgment
upon the award rendered by the arbitrators may then be entered in any court
having jurisdiction thereof, and enforcement of the award and judgment shall
likewise be implemented by any court having jurisdiction of a party or the
property of a party.  If either party refuses to proceed with the arbitration in
accordance with the preceding sentence, the panel shall nonetheless receive
evidence and render an award in accordance with the JAMS commercial arbitration
rules and the party seeking arbitration shall be entitled to seek equitable
remedies in any court having jurisdiction to enforce this paragraph 12.  Each
party shall bear its own attorneys’ fees, expert witness fees, and costs in
connection with such arbitration, provided, that the arbitrators shall award
costs and expenses as part of their award in accordance with paragraph 14 of
this Agreement.  This Agreement has been negotiated and drafted by each party,
with counsel from each party reviewing the document.  The language in this
Agreement shall be construed as to its fair meaning and not strictly for or
against any party.  This Agreement, and any dispute arising hereunder, shall be
governed by California law, without giving effect to any choice of law or
conflict of law provision or rule that would cause the application of the laws
of any jurisdiction other than California.




Governing Law




13.

This Agreement shall be governed by the laws of the State of California; without
regard to its conflicts of law provisions.




Attorney’s Fees




14.

If any party to this Agreement brings an action or actions in any forum or
proceeding directly or indirectly based on this Agreement (including, without
limitation, whether to challenge its enforceability or to interpret any of its
provisions, or regarding any other issue), the prevailing party shall be
entitled to an award of reasonable expenses incurred in connection therewith,
including, but not limited to, attorney’s and experts’ fees and arbitral or
court costs.




Assignment




15.

This Agreement and the rights and obligations of the parties hereto shall bind
and inure to the benefit of any successor or successors of the Company by
reorganization, merger, consolidation or otherwise and any assignee of all or
substantially all of its business and properties.  Subject to the Company’s
prior approval in writing, PacificWave shall have the right to assign its rights
under this Agreement to any person or entity as specified in writing with notice
of assignment sent to the Company by mail and/or facsimile.




Notices




16.

Any notice required or permitted to be given to any of the parties to this
Agreement will be in writing and may be given by prepaid registered post,
electronic facsimile transmission or other means of electronic communication
capable of producing a printed copy to the address of such party first above
stated or such other address as any party may specify by notice in writing to
the other parties and any such notice will be deemed to have been given and
received by the party to whom it was addressed if mailed, on the third day
following the mailing thereof, if by facsimile or other electronic
communication, on successful transmission, or, if delivered, on delivery; but if
at the time of mailing or between the time of mailing and the third business day
thereafter there is a strike, lockout, or other labour disturbance affecting
postal service, then the notice will not be effectively given until actually
delivered.




Authorization




17.

Each of the undersigned parties, respectively, hereby represents and warrants
that he/she is duly authorized to execute this Agreement and that this
Agreement, when executed, shall become a valid, binding and legally enforceable
obligation, enforceable in accordance with the terms and conditions set forth
herein, except as may be limited by general principles of equity and by
bankruptcy and other laws affecting creditors’ rights generally.




Entire Agreement, Modifications and Waivers




18.

This Agreement sets forth the complete terms and conditions between the parties
with respect to the subject matter hereof, and may not be amended except in
another written document executed by all of the parties.  All prior and
contemporaneous conversations, negotiations, possible and alleged agreements,
representations, warranties and covenants concerning the subject matter hereof
are merged herein.  Waiver of or failure to exercise any rights provided by this
Agreement in any respect shall not be deemed a waiver of any further or future
rights.





Page 5 of 6




--------------------------------------------------------------------------------

[f8k050316_ex10z1006.jpg] [f8k050316_ex10z1006.jpg]

Execution




19.

This Agreement may be executed in any number of counterparts each of which shall
be enforceable against the parties executing such counterparts, and all of which
together shall constitute a single document.  Except as otherwise stated herein,
in lieu of the original documents, a facsimile transmission or copy of the
original documents shall be as effective and enforceable as the original.




Construction




20.

This Agreement shall be fairly interpreted in accordance with its terms and
without any strict construction in favor of or against either party.  Any
ambiguity shall not be interpreted against the drafting party.




Further Assurances




21.

The parties will execute and deliver all such further documents, do or cause to
be done all such further acts and things, and give all such further assurances
as may be necessary to give full effect to the provisions and intent of this
Agreement.




Currency




22.

Unless otherwise provided, all dollar amounts referred to in this Agreement are
in lawful money of the United States of America.




Number and Gender




23.

All references to any party, whether a party to this Agreement or not, will be
read with such changes in number and gender as the context or reference
requires.  When the context hereof makes it possible, the word “person”
appearing in this Agreement includes in its meaning any firm and any body
corporate or politic.




Set-Off




24.

The obligation of the Company to make all payments hereunder will be absolute
and unconditional and will not be affected by any circumstance, including,
without limitation, any set-off, compensation, counterclaim, recoupment,
defence, or other right which the Company may have against PacificWave, or
anyone else for any reason whatsoever.




Please confirm that the foregoing is in accordance with your understanding by
initialing each page in the lower right hand corner, and signing and dating this
letter in the spaces provided below, and returning a copy in pdf format to us.




Sincerely,




PACIFICWAVE PARTNERS LIMITED




/s/ Henrik Rouf




Henrik Rouf

Managing Director







The foregoing has been read, understood and approved:




B4MC GOLD MINES, INC.










By:______________________________

Dated:____________________

         Bennett J. Yankowitz, President





Page 6 of 6


